COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00125-CR
                                NO. 02-17-00126-CR


MARVIN BRIGHT THOMAS                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE


                                      ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                  TRIAL COURT NOS. 1464244D, 1464246D

                                      ----------

                MEMORANDUM OPINION1 AND JUDGMENT

                                      ----------

      We have considered the “State’s Motion to Dismiss Appeals as Moot” and

appellant Marvin Bright Thomas’s response in which he agrees that his appeals

are moot and that dismissal is appropriate. We grant the motion and dismiss both

appeals as moot. See Tex. R. App. P. 43.2(f); Ex parte Morgan, 335 S.W.2d 766,

766 (Tex. Crim. App. 1960).

      1
          See Tex. R. App. P. 47.4.
                                        /s/ Elizabeth Kerr
                                        ELIZABETH KERR
                                        JUSTICE

PANEL: SUDDERTH, C.J.; KERR and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 18, 2018




                                2